OPINION — AG — **** POLITICAL PARTIES — CONTRIBUTIONS — EXPENDITURES — REPORTS **** A COUNTY CENTRAL COMMITTEE IS A " POLITICAL PARTY " AS DEFINED IN 26 Ohio St. 1968 Supp., 423.2 [26-423.2] AND IS REQUIRED BY SECTION 423.3, SURPA, TO REPORT CONTRIBUTIONS.   COUNTY CENTRAL COMMITTEES SHOULD FILE REPORTS OF CONTRIBUTIONS AND EXPENDITURES REQUIRED BY 26 Ohio St. 1968 Supp., 423.6 [26-423.6] AND DESIGNATIONS (APPOINTMENTS) OF AGENTS AND SUB AGENTS REQUIRED BY 26 Ohio St. 1968 Supp., 423.6 [26-423.6] AS FOLLOWS: (A) WITH THE STATE ELECTION BOARD WITH REFERENCE TO CANDIDATES FOR STATE OFFICE; (B) WITH THE APPROPRIATE COUNTY ELECTION BOARD WITH REFERENCE TO CANDIDATES FOR LOCAL OFFICES, AND (C) OTHER CONTRIBUTED FUNDS MAY BE ALLOCATED AS APPROPRIATE AND REPORTED TO THE PROPER ELECTION BOARD. CITE: 26 Ohio St. 1968 Supp., 423.4 [26-423.4] (HOWARD O'BRYAN) ** SEE: OPINION NO. 69-334 (1969) **